Citation Nr: 0412274	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-19 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post arthroscopy with anterior and 
lateral compartment narrowing with osteophyte formation of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected lateral and anterior compartment narrowing 
with osteophyte formation of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of avulsion finger, little 
finger, left hand.  

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a low back 
disability.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
December 1988.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

For consistency and economy, the Board will in this decision 
employ the terms "right knee disability" and "left knee 
disability" to represent the service-connected status post 
arthroscopy with anterior and lateral compartment narrowing 
with osteophyte formation of the right knee and the service-
connected lateral and anterior compartment narrowing with 
osteophyte formation of the left knee, respectively.  The 
Board will similarly employ the term "finger disability" to 
represent the service-connected residuals of avulsion finger, 
little finger, left hand.

Issue not on appeal

In his December 2002 Notice of Disagreement, the veteran 
contended that he could not work due to his service-connected 
disabilities.  He later filed with the RO a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In a rating decision 
dated July 1, 2003, the RO denied entitlement to TDIU.  On 
July 3, 2003, the RO received a VA Form 9 from the veteran 
wherein he contended, inter alia, that he was unable to hold 
a job because of his service-connected knee disabilities.  
The Board notes, however, that given the fact that the RO did 
not send the veteran a notification letter regarding the TDIU 
denial until July 9, 2003, the veteran's VA Form 9 cannot be 
reasonably construed as a notice of disagreement with the 
RO's July 2003 decision.  The veteran was clearly unaware of 
the July 2003 rating decision when he filed his VA Form 9, 
which was filed in response to the May 2003 statement of the 
case.    Therefore, his VA Form 9 was intended only to 
perfect the issues currently on appeal, and neither the 
veteran nor his representative have contended otherwise.
See also 38 U.S.C.A. § 7105(b) [NOD must be filed after the 
"date of mailing of notice . . . of the determination" 
(versus the date of the determination itself)]. 

The Board takes this opportunity to remind the veteran that 
he has until July 9, 2004, one year from notification of the 
July 2003 rating decision, to file a notice of disagreement 
as to the denial of his claim for TDIU, if he wishes to do 
so.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2003).  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of pain with use and range of motion 
from 0 degrees of extension to 105 degrees of flexion.  

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain with use and range of motion 
from 0 degrees of extension to 110 degrees of flexion.  

3.  The left little finger does not exhibit extremely 
unfavorable ankylosis.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's right knee, left knee or 
finger disabilities so as to render impractical the 
application of the regular schedular standards.

5.  The medical evidence of record does not show a current 
diagnosis of a  headache disorder.  

6.  The medical evidence of record does not show a current 
diagnosis of a low back disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for the left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

3.  The criteria for a compensable evaluation for the 
service-connected left little finger disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (effective prior to August 26, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (effective from 
August 26, 2002).  

4.  The criteria for increased disability ratings for right 
knee, left knee and/or finger disabilities on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).

5.  Headaches were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

6.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for three service-connected disabilities (right knee, 
left knee and finger disabilities) and entitlement to service 
connection for two claimed disabilities (headaches and 
lumbosacral back pain).  

In the interest of clarity, the Board will initially address 
some preliminary matters common to all of the issues on 
appeal.  The issues involving increased disability ratings 
will then be addressed, followed by the issues involving 
service connection.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
May 2003 Statement of the Case (SOC).  

Crucially, the Board finds that an August 2002 letter from 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims.  This letter advised the veteran 
of the provisions relating to the VCAA, to include advising 
him that he could provide medical evidence in support of his 
claims.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for the claimed conditions.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
March 2002, the veteran filed claims for service connection 
for disabilities of the right knee, left knee and left little 
finger.  He was provided a VCAA notice regarding those claims 
by means of the August 2002 letter.  In a September 2002 
rating decision, service connection was granted for right 
knee, left knee and left little finger disabilities.  The 
veteran filed a NOD as to the assigned ratings.  Therefore, 
in accordance with VAOPGCPREC 8-2003, the notice provisions 
of VCAA are not applicable as to the claims for increased 
initial ratings.  That is, because the veteran was provided 
with adequate VCAA notice in August 2002 in regards to his 
initial service connection claims, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claims for increased ratings.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA]. 

In short, based on the above record, the Board concludes that 
the veteran has been properly informed of what is required of 
him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in September 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
hospital records, VA outpatient treatment records and a 
report of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In his December 2002 NOD, the veteran intimated that the 
August 2002 VA examination was inadequate in evaluating his 
knee disabilities.  Specifically, he contended that the 
examination was cursory, consisting only of a few questions 
and tests.  He maintained that he did not get a chance to 
tell the examiner about how the disabilities affect him 
personally, financially as well as mentally.  

Upon review, the Board finds that the August 2002 VA 
examination reflects a familiarity with and discussion of the 
veteran's present complaints, including how the disabilities 
affect his daily activities.  In addition, the examiner made 
findings that were pertinent to evaluating the severity of 
the veteran's right knee and left knee disabilities.  The 
Board can find nothing to indicate that the examination was 
cursory or that the examiner did not have an adequate 
understanding of how the disabilities affect the veteran.  
Moreover, the examination was a physical examination for the 
purpose of evaluating the veteran's knee problems; the  
financial or "mental" impact of the veteran's knee 
disabilities was clearly beyond the scope of the examination.  

The Board additionally observes that just because the 
examiner's findings do not support the veteran's contentions 
is not a reason to find the examination inadequate.
As a person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
insofar as the veteran's statements can be construed as a 
request for another examination, the Board rejects such 
request.  See also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

The Board is aware that the August 2002 VA examination did 
not address either of the conditions for which the veteran is 
seeking service connection, namely spinal headaches and a low 
back disability.  As such, the Board has contemplated whether 
to remand these claims for further development.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of any current 
disabilities involving headaches or the veteran's low back.  
In addition, the service medical records do not contain any 
reference to potentially relevant disease or injury.  In the 
absence of evidence of in-service incurrence of low back 
disease or injury, as well as a lack of evidence of current 
disability relating to spinal headaches and the low back, 
referral for a medical nexus opinion is not necessary.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Any medical 
opinion obtained would of necessity be based on the veteran's 
own statements as to what occurred during service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g.,  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service disease or injury, and no evidence 
of a current disability relative to headaches or the low 
back.  The veteran has been provided the opportunity to 
present evidence pertaining to in-service incurrence and 
current disability, and he has not done so.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  Accordingly, the Board will proceed to a decision on 
the merits as to the issues on appeal.

Pertinent Law and Regulations

Increased Disability Ratings

Service connection is currently in effect for the following: 
a right knee disability, evaluated as 10 percent disabling; a 
left knee disability, evaluated as 10 percent disabling; and 
a finger disability, evaluated as noncompensably disabling.  
The veteran seeks higher disability ratings.  

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

The Board will address the bilateral knee disabilities 
simultaneously.  

1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

Specific rating criteria

The veteran's right and left knee disabilities are currently 
rated 10 percent disabling under Diagnostic Code 5010 
[traumatic arthritis].  Traumatic arthritis is in turn rated 
under Diagnostic Code 5003 [degenerative arthritis].  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  



Factual background

Service medical records reflect numerous complaints regarding 
the knees during service.  The records show a twisting injury 
of the right knee during boot camp with continued treatment 
throughout service with findings including positive patellar 
grinding, swelling and diffuse joint line tenderness.  In 
April 1982, the veteran underwent arthroscopy on the right 
knee for removal of loose bodies; he underwent arthroscopy of 
the left knee in 1987.  Various diagnoses over the years have 
included chondromalacia patella, old knee strain, 
retropatellar pain syndrome and lateral ligament strain.  

On VA examination in August 2002, the veteran reported 
swelling, locking, buckling, popping and grinding in both 
knees.  He stated that he wore knee braces and took Motrin 
for pain.  He indicated that he was unable to stand for more 
than two hours, unable to sit for more than 45 minutes, 
unable to squat, unable to kneel, unable to jump, and unable 
to easily go up and down stairs.  He denied any real flares 
of pain.  The examiner noted that the veteran walked with a 
noticeable limp.  Examination of the knees revealed crepitus, 
no instability, tenderness or warmth.  He had arthroscopic 
portals evident on both.  He had 5/5 motor strength on the 
right, 2+ deep tendon reflexes and flexion from zero to 105 
degrees with no diminution or pain with repetition.  He had 
5/5 motor strength on flexion of the left and 5-/5 on 
resisted extension of the left, with 2+ deep tendon reflex 
and flexion from zero to 110 degrees, with no diminution with 
repetition.  X-rays revealed mild anterior and lateral 
compartment osteoarthritis of the knees.  

In a September 2002 rating decision, the RO granted service 
connection for bilateral knee disabilities, each evaluated as 
10 percent disabling.  

VA treatment records dated in January 2003 noted complaints 
of right knee pain and revealed a diagnosis of arthritis.  

A VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, completed and 
signed by the veteran's supervisor in June 2003 indicates 
that the veteran was terminated from his job as a shipping 
and receiving fork lift operator in October 2002 due to 
insubordination.  

Analysis

Right knee

(i) Schedular rating 

The currently assigned 10 percent rating contemplates x-ray 
evidence of arthritis under Diagnostic Code 5003.  In 
essence, in order for a disability rating higher than the 
currently assigned 10 percent to be awarded, limitation of 
motion of the knee which approximates the 20 percent level 
under Diagnostic Codes 5260 or 5261 must be demonstrated.  

Regarding limitation of motion of the veteran's right knee, 
VA examination in August 2002 indicated that the knee 
exhibited full extension (0 degrees) with flexion to 105 
degrees.  These findings translate to noncompensable 
disability ratings.  There is no competent medical evidence 
which suggests that the August 2002 findings are inaccurate.  
Based on this evidence, a compensable rating under Diagnostic 
Code 5260 or 5261 based on limitation of flexion or extension 
of the knee is not warranted.  Accordingly, the minimum 10 
percent rating under Diagnostic Codes 5010-5003 is assigned.  

Additionally, the August 2002 VA examination showed no 
current subluxation or instability of the right knee.  In the 
absence of instability of the knee, a separate compensable 
rating for instability under Diagnostic Code 5257 is clearly 
not warranted.  See VAOPGCPREC 23-97 and 9-98.

(ii) DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  

The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The August 2002 VA 
examination has shown that the veteran has only mild 
limitation of motion in the right knee with no diminution or 
pain with repetition.  There is no evidence of weakness, 
fatigability, incoordination and the like. Therefore, 
although acknowledging the veteran's complaints of pain and 
restricted activity due to the right knee disability, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and/or 4.59.  The current 10 percent rating adequately 
compensates the veteran for any additional functional 
impairment attributable to the right knee disability.  

(iii) Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the September 2002 rating decision.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, July 29, 2002, has the 
veteran's right knee disability met or nearly approximated 
the criteria for a disability rating in excess of 10 percent.  
At no time was knee flexion or extension limited to 30 
degrees and 15 degrees, respectively.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.



(iv) Extraschedular evaluation

In the May 2003 SOC, the RO included the regulation for an 
extraschedular rating, although this was not specifically 
discussed.  Since the matter of referral for an 
extraschedular evaluation has arguably been considered by the 
RO, the Board will also consider the matter of referral for 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996) [the question of an extraschedular rating is 
a component of the appellant's claim for an increased 
rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his right knee disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his right knee disability.  It 
does not appear from the record that he has been hospitalized 
at all since service.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  In this 
regard, as alluded to in the Introduction the veteran has 
contended he cannot work due to his service-connected 
disabilities, which principally are the knee disabilities.  
See also his July 2003 VA Form 9.  However, documentation 
from the veteran's employer indicates that he was fired from 
his job in October 2002 due to insubordination.  There is 
nothing in the current evidence of record to indicate that 
the right knee disability causes impairment with employment 
over and above that contemplated in the assigned schedular 
rating of 10 percent.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Left knee

The Board's discussion of this issue will mirror that as to 
the left knee, above.

(i) Schedular rating 

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for the left knee 
disability.  Regarding limitation of motion of the veteran's 
right knee, VA examination in August 2002 indicated that the 
knee exhibited full extension 
(0 degrees) with flexion to 110 degrees.  Based on this 
evidence, a compensable rating under Diagnostic Code 5260 or 
5261 based on limitation of flexion or extension of the knee 
is not warranted.  Accordingly, the minimum 10 percent rating 
under Diagnostic Code 5003 (5010) is assigned.  

Additionally, the August 2002 VA examination showed no 
current subluxation or instability of the left knee.  Thus, a 
separate compensable rating for instability under Diagnostic 
Code 5257 is not warranted.  See VAOPGCPREC 23-97 and 9-98.

(ii) DeLuca considerations

The Board's discussion of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
with respect to the right knee, disability, above, also 
applies to the left knee disability.  The current 10 percent 
rating adequately compensates the veteran for any additional 
functional impairment attributable to the left knee 
disability.  

(iii) Fenderson considerations

The Board finds that at no time since the effective date of 
service connection, July 29, 2002, has the veteran's left 
knee disability met or nearly approximated the criteria for a 
disability rating in excess of 10 percent.  As the factual 
background makes clear, at no time was knee flexion or 
extension limited to 30 degrees and 15 degrees, respectively.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

(iv) Extraschedular evaluation

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  As noted above, the 
veteran was terminated from his most recent employment due to 
insubordination and not due to a service-connected 
disability.  There is nothing in the current evidence of 
record to indicate that the left knee disability causes 
impairment with employment over and above that contemplated 
in the assigned schedular rating of 10 percent.  See Van 
Hoose, supra.  In addition, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The Board therefore has determined that 
referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the knee claims.  The benefits sought on appeal are 
accordingly denied.

3.  Entitlement to an increased (compensable) rating for a 
left little finger disability.  

Specific rating criteria

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, 
evidence reflects that the veteran is left-handed.  

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
pendency of the veteran's appeal.  Where a law or regulation 
changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The September 
2002 rating decision and the May 2003 SOC reflect that the RO 
has evaluated the veteran's left little finger disability 
under both the former and the revised criteria.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will similarly 
apply both the old and new versions of the criteria to the 
veteran's claim.

The former rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. See 
38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  



Factual background

Service medical records show an avulsion fracture of the 
distal phalanges of the left little finger in 1982.  

On VA examination in August 2002, the veteran reported pain 
down the left wrist and stated that he was unable to hit a 
nail with a hammer, open a jar with the left hand, do pull-
ups or lift more than 10 pounds.  He stated that he was left-
handed.  Examination revealed loss of extension at the distal 
interphalangeal of 35 degrees, flexion to 80 degrees 
passively and 65 degrees actively.  There was also a 5 degree 
radial deviation at the distal interphalangeal.  There was 
5/5 motor strength in all planes about the finger with some 
decreased sensation on the medial surface of the digit. 

In September 2002, service connection was granted for the 
left little finger disability, evaluated as noncompensably 
disabling.  The veteran has appealed that rating.  

Analysis

(i) Schedular rating

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating cannot be granted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The veteran's left 
little finger is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
veteran is clearly able to move the left little finger, and 
it is, therefore, not ankylosed.  Regardless, favorable 
ankylosis would only warrant a noncompensable rating under 
the old and new rating criteria.  There is certainly no basis 
for finding the severity of the veteran's left little finger 
disability is equivalent to unfavorable ankylosis or 
amputation.  

Accordingly, a compensable evaluation is not warranted under 
either the old or new criteria.  

(ii) DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left little finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The veteran has reported pain 
in the area of the finger.  However, the medical evidence 
does not indicate that he has limitation of motion and/or 
functional loss as a result of the service-connected finger 
disability.  Even accepting that he may have some pain in the 
left hand on use, the rating schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

(iii) Fenderson considerations

The Board finds that at no time since the effective date of 
service connection, July 29, 2002, has the veteran's left 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  As the factual 
background makes clear, at no time was there a basis for 
finding the severity of the veteran's left little finger 
disability was equivalent to unfavorable ankylosis or 
amputation.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

(iv) Extraschedular evaluation

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his left little finger disability 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left little finger 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for the disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  As noted 
above, the veteran was terminated from his most recent 
employment due to insubordination and not due to a service-
connected disability.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The Board therefore has determined that 
referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Service Connection 

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
 
Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a low back 
disability.  

Factual background

The service medical records show that the veteran underwent 
knee surgery in 1982 and was given spinal anesthesia that 
resulted in complaints of temporal headaches, which evidently 
quickly resolved.  No further complaints or treatment were 
noted.  The service medical records are negative for any 
complaints or treatment relating to the low back.  

Post-service medical evidence consists of private hospital 
records dated from 1991 to 1994, a report of VA examination 
in August 2002 and VA medical records dated from January to 
March 2003.  These records are negative for complaint, 
finding or diagnosis relative to headaches or to the low 
back.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

With respect to Hickson element (1), current disability, the 
post-service medical evidence of record is completely devoid 
of any medical finding or diagnosis pertaining to headaches 
or to a low back disability.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of spinal headaches and a low back disability.  

While the Board acknowledges the veteran's complaints of 
"spinal" headaches and pain in his low back, it is now well 
established that a symptom alone, such as pain, absent a 
finding of an underlying disorder, cannot be service-
connected. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the two 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]..

In the absence of diagnosed disabilities regarding spinal 
headaches and the low back, service connection may not be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's claims fail on this basis alone.

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  For the sake 
of completeness, the Board will briefly address the remaining 
two elements.

With respect to Hickson element (2), in-service incurrence, 
while the service medical records are negative for a 
diagnosis of headaches, the records do show that the veteran 
complained of temporal headaches after being given spinal 
anesthesia in 1982.  As such, Hickson element (2) has 
arguably been met regarding the headache claim.  The records 
do not show treatment or diagnosis for a low back disability, 
and Hickson element (2) has not been met regarding that 
claim.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to headaches and 
a low back disability to his military service.  It is clear 
that in the absence of a current diagnosis of spinal 
headaches and low back disability a medical nexus opinion 
would be an impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, in regards to the claim of service connection for 
spinal headaches, Hickson elements (1) and (3) have not been 
met.  In regards to the service connection claim for a low 
back disability, none of the Hickson elements have been met.  
Therefore, the service connection claims for spinal headaches 
and low back disability must be denied.  



Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against these claims.  The benefits sought on appeal are 
accordingly denied.

ORDER

Entitlement to an increased disability rating for a right 
knee disability is denied.  

Entitlement to an increased disability rating for a left knee 
disability is denied.  

Entitlement to an increased (compensable) rating for a left 
little finger disability is denied.  

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



